Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 10-12, 14-15, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the claim recites, in part, “storing a trained model, the trained model being a learning model that has been trained by the learning system according to claim 1.”  The aforementioned bolded limitation “a learning model” exhibits improper antecedent basis, in consideration of the introductory recitation of the same term as found in independent claim 1, from which this present claim depends.  The consequence is that it is not clear whether the bolded recitation of the present claim requires the same instance or a different/new instance of a “learning model”, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Claims 15 and 18 are the same/similar as claim 10, as discussed just above, and includes similar problematic recitation of “a learning model” (which is introduced in the present claim, but is also introduced in independent claims 13 and 16 respectively from which they depend).  Hence, the claims are rejected under the same rationale as discussed above per claim 10.  The Examiner recommends clarifying amendments that comply with proper antecedent basis practice.

Regarding claim 11, the claim recites, in part, “A rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning system according to claim 1.”   
As a first matter, the aforementioned bolded limitation “a rehabilitation support system” exhibits improper antecedent basis, in consideration of the introductory recitation of the same term as found in independent claim 1, from which this present claim depends.  The consequence is that it is not clear whether the bolded recitation of the present claim requires the same instance or a different/new instance of a “rehabilitation support system”, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Further, as a second matter, the aforementioned underlined term “a learning model” exhibits improper antecedent basis, in consideration of the introductory recitation of the same term as found in independent claim 1, from which this present claim depends.  The consequence is that it is not clear whether the underlined recitation of the present claim requires the same instance or a different/new instance of a “learning model”, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Finally, as a third matter, the claim recites “a trainee”, e.g. in relation to its recitation of “a prediction unit …”  The same term is introduced in independent claim 1, from which this present claim depends.  The consequence is that it is not clear whether the aforementioned recitation of “a trainee” in the present claim requires the same instance or a different/new instance of the same as previously recited in independent claim 1, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Claims 14 and 17 are the same/similar as claim 11, as discussed just above, and includes similar problematic recitations of “a rehabilitation support system”, “a learning model”, and “a trainee” (which are introduced in the presents claim, but are also introduced in independent claims 13 and 16 respectively from which they depend).  Hence, the claims are rejected under the same rationale as discussed above per claim 11.  The Examiner recommends clarifying amendments that comply with proper antecedent basis practice.

Regarding claim 12, the claim recites, in part, “A rehabilitation support system capable of accessing a trained model, the trained model being a learning model trained by the learning system according to claim 2.”   
As a first matter, the aforementioned bolded limitation “a rehabilitation support system” exhibits improper antecedent basis, in consideration of the introductory recitation of the same term as found in independent claim 1, from which this present claim indirectly depends.  The consequence is that it is not clear whether the bolded recitation of the present claim requires the same instance or a different/new instance of a “rehabilitation support system”, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Further, as a second matter, the aforementioned underlined term “a learning model” exhibits improper antecedent basis, in consideration of the introductory recitation of the same term as found in independent claim 1, from which this present claim indirectly depends.  The consequence is that it is not clear whether the underlined recitation of the present claim requires the same instance or a different/new instance of a “learning model”, and the Examiner recommends a clarifying amendment that complies with proper antecedent basis practice.  Without it, the consequence as detailed above results in a claim scope that is vague and indefinite.
Finally, as a third matter, the aforementioned underlined-and-bolded term “a trained model” is properly introduced in the present claim’s preamble, but then is again introduced anew in the limitation for “a prediction unit …”, thereby raising the reasonable question as to how many instances of a “trained model” is required by claim 12 when considered as a whole.  The Examiner recommends a clarifying amendment that complies with proper antecedent basis practice, because without it, the resulting claim scope is vague and indefinite.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “a learning unit” in claim 1; and “an extraction unit” in claim 2; and “a prediction unit” in claims 11-12; and “a presentation unit” in claims 11-12; and “a designation unit” in claim 12.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For example, disclosure of hardware and structural support is provided for the “learning unit” (published specification @ [0092]), the “extraction unit” (published specification @ [0172]), the “prediction unit” (published specification @ [0092]), the “presentation unit” (published specification @ [0175]-[0176]), and the “designation unit” (published specification @ [0195]-[0196).

If Applicants does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10130311 (“DeSapio”) in view of Non-Patent Literature “Time Serie Analysis in Python – A Comprehensive Guide with Examples” (“Prabhakaran”).
Regarding claim 1, DeSAPIO teaches a learning system (a rehabilitation framework is taught, e.g. per column 1’s “Field of Invention” statement and FIGs. 3-4, 6, and 8 (and related discussions as provided), where the framework as taught includes machine-learning models per column 12 lines 11-29, column 13 lines 31-63, and column 15 lines 44-55 for example (citing to virtual patient biomechanical model and virtual patient cognitive model), and where these models are subject to initial training and also improvements/refinement over time, i.e. “learning” as recited, per the aforementioned citations) comprising a learning unit configured to input rehabilitation data (the information passed from the mobile patient monitor to the virtual patient unit, e.g. as shown in FIGs. 4 and 6, and as discussed as inputs for the virtual patient biomechanical model and virtual patient cognitive model under section 4.2 in columns 11-13, where these inputs are measured inputs obtained via sensors and relate to a user’s rehabilitation activity that is to be analyzed and modeled to generate guidance and forecasts via the virtual patient unit and the virtual coach units) … and generate a learning model for predicting a change in index data (“forecasting” on the basis of the user rehabilitation activity and sensor information, e.g. as discussed at column 11 line 52, column 12 line 27, column 12 line 52, and so forth (where these forecasting aspects are equivalent to the recitation “for predicting a change in index data” or the like)), 
the rehabilitation data being data about rehabilitation performed by a trainee (a patient performing rehabilitation using a data-driven framework as shown in the FIGs. as cited above and as summarized per column 8 lines 15-34) using a rehabilitation support system (the system/framework of the cited-to FIGs. mentioned above, and/or the “low-cost lightweight system” discussed per column 17 line 41) and including at least the index data and training data of the trainee (“index data” constituting the information passed from the mobile patient monitor to the virtual patient unit, e.g. as shown in FIGs. 4 and 6, and as discussed as inputs for the virtual patient biomechanical model and virtual patient cognitive model under section 4.2 in columns 11-13; and “training data” constituting the determined states and variables discussed per column 12 lines 15-24, e.g. determined based on the sensor data and related analysis and fed forward to the virtual coach for guidance/forecast-type results/conclusions), 
the index data indicating at least one of a symptom, a physical ability, and a degree of recovery of the trainee (“index data” constituting the information passed from the mobile patient monitor to the virtual patient unit, e.g. as shown in FIGs. 4 and 6, and as discussed as inputs for the virtual patient biomechanical model and virtual patient cognitive model under section 4.2 in columns 11-13, the information as referenced is inclusive of “force plate information, electromyography (EMG), motion capture, video, and heart, opthalmetric, and galvanic skin information” (as described in relation to the mobile patient monitor at the paragraph beginning at column 9 line 55), which the Examiner believes fairly reads on the recited “physical ability” (e.g. motion capture as mentioned) and “symptom” (e.g., heart, opthalmetric, and galvanic skin information, which are information that are interpreted or understood to indicate particular known symptoms as generally understood in the state of the art)), 
the training data being acquired during the rehabilitation in the rehabilitation support system (“training data” constituting the determined states and variables discussed per column 12 lines 15-24, e.g. determined based on the sensor data and related analysis and fed forward to the virtual coach for guidance/forecast-type results/conclusions, where the determined states and revealed variables mentioned in the cited-to portion clearly relate to a user’s rehabilitation), 
wherein the learning unit generates the learning model by using, as teacher data, data obtained in a period until the index data reaches a predetermined target level (the paragraph beginning at column 12 line 59: “… During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors …”, where this training period data inclusive of the measured patient signals and the associated levels of performance/stress/fatigue constitute “teacher data” as recited, such that an operative period is monitored and characterized to arrive at the taught association/mapping such that the taught levels of performance/stress/fatigue as understood/interpreted through this machine-learning aspect can be understood to be a “predetermined target level” as recited).

From the discussion above, the Examiner believes DeSapio fairly teaches “a learning unit” as recited, the learning unit to receive and process rehabilitation data for a patient, for example.  In terms of time related to these aspects, DeSapio teaches “a training period” and also whatever time is implicitly related to when the patient may perform the rehabilitation and that rehabilitation process is analyzed such that the patient may be afforded the benefit of the virtual coach unit’s processing.  Because these time periods are discussed with a high level of generality, it is not clear to the Examiner whether DeSapio sufficiently teaches the additional limitation that “the learning unit configured to input rehabilitation data for each predetermined period.”  To the extent that DeSapio is not sufficient to teach the latter limitation, the Examiner further relies upon PRABHAKARAN to teach what DeSapio may otherwise lack, see e.g. Prabhakaran’s processing of time series data which involves the recording of observations at regular time intervals, e.g. per page 1, and that the frequency can be defined variously, e.g. “hourly, daily, weekly, monthly, quarterly, and annual” per page 3, such that data collected in this way facilitates developing a “forecast” and “understanding various aspects about the inherent nature of the series so that you are better informed to create meaningful and accurate forecasts “ (e.g. also page 3).
DeSapio and Prabhakaran both relate to the collection of time series data and the analysis thereof to develop useful forecasting results.  See, e.g., Prabhakaran as cited to just above, and see DeSapio’s discussion beginning at column 12 line 59.  Accordingly, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sort of defined time interval for collecting time series data, as considered by Prabhakaran, into a similar/comparable framework such as DeSapio’s, with a reasonable expectation of success, e.g. so that DeSapio’s processing can be better defined, understood with improved context, and feasibly even better managed/calibrated.

Regarding claim 2, DeSapio in view of Prabhakaran teaches the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations of an extraction unit configured to extract, from rehabilitation data of a plurality of trainees, rehabilitation data of a trainee whose condition indicated by the index data at an early stage of the training is at a predetermined level, wherein the learning unit generates the learning model for the trainee having the predetermined level by using the rehabilitation data extracted by the extraction unit as an input, see e.g. DeSapio: the paragraph beginning at column 12 line 591 discussing details relating to machine learning training period and how associations are learned and mapped, which involves a type of extraction as recited, and the result thereof is that a particular user’s context is quantified and understood, such that it may be used as a basis for comparison per column 13 line 65, and where the framework is broad enough to encompass use for numerous patients, e.g. plural patients mentioned per column 9 line 23, column 13 lines 13-20 and lines 53-57, and column 16 line 66, such that a patient is feasibly compared not just against their own historical data but also the expected historical data from a broader patient base.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, DeSapio in view of Prabhakaran teach the learning system according to claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the extraction unit extracts rehabilitation data of a trainee of which a combination of the index data at the early stage of the training and the index data at the time when it is at the predetermined level is a predetermined combination, see, e.g. DeSapio: comparison of data obtained during training per column 11 line 67 – column 12 line 10 and then data obtained at a subsequent time per column 12 lines 11-29, such that a comparison of the two help determine what a patient’s present state is at a later time verses a baseline/initial state from the earlier time, e.g. to facilitate evaluation and feedback determination per the virtual patient and virtual coach units. The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, DeSapio in view of Prabhakaran teach the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the training data includes a setting parameter in the rehabilitation support system that is used when the trainee performs the rehabilitation, see e.g. DeSapio: column 16 lines 13-28 discussing client-initiated input (e.g., “queries”), which trigger evaluation, analysis and the like, and the invoked mode/process can be equated with a “setting parameter” that is operative in relation to when/if rehabilitation is performed for example. The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, DeSapio in view of Prabhakaran teach the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the rehabilitation data includes trainee data indicating a feature of the trainee, see e.g. DeSapio: column 10 lines 13-20 discussing sensed/measured values for a patient (e.g., “force plate information, electromyography (EMG), motion capture, video, and heart, opthalmetric, and galvanic skin information”), which could be understood to constitute “a feature of the trainee” as recited.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, DeSapio in view of Prabhakaran teach the learning system according to claim 1, as discussed above.  The aforementioned references further teach wherein the learning model is a model for predicting a pattern of changes in the index data in which the index data gets closer to the predetermined target level, see e.g. DeSapio’s paragraph starting at column 10 line 31 discussing temporal pattern determination to anticipate/validate predictive outcomes, and paragraph starting at column 12 line 11 discussing present-time characterization to arrive at estimate/forecast outcomes that can be leveraged to adjust rehabilitation/therapy in real time, e.g. to avoid “physical overload” which could be understood as a “predetermined target level” as recited that one might want to forecast to actively avoid for example.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, DeSapio in view of Prabhakaran teaches the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the learning model is a model in which, in each of index levels indicated by the index data, a result of calculation at a one-level-different level is recursively reflected, see e.g. DeSapio’s column 16 line 20 discussing an interpolation method, which implicitly takes known/firm values adjoining the targeted index/time to determine a filled-in value, and where the interpolated result can be said to be “one-level-different” as recited from the adjoining known/firm values that are the closest, for example, and because the result is based on those known/firm values, the result can be said to be a recursive product of those known values that are effectively inputs for the interpolating function.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, DeSapio in view of Prabhakaran teaches the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations of a non-transitory computer readable medium storing a trained model, the trained model being a learning model that has been trained by the learning system according to claim 1, see e.g. DeSapio’s column 2 lines 51-60, and column 5 line 64 – column 6 line 51, discussing various computer program products and storable media, and one of ordinary skill in the art would understand that, for DeSpaio to function as described, its models, e.g. the virtual patient biomechanical model and virtual patient cognitive model under section 4.2, which are built and persist for future/subsequent use beyond initial training, are necessarily stored in such memory implementations.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, DeSapio in view of Prabhakaran teach the learning system according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations of a rehabilitation support system (the system/framework of DeSapio’s cited-to FIGs. mentioned above, and/or the “low-cost lightweight system” discussed per its column 17 line 41) capable of accessing a trained model, the trained model being a learning model trained by the learning system (the virtual patient biomechanical model and virtual patient cognitive model under DeSapio’s section 4.2) according to claim 1, the rehabilitation support system comprising: a prediction unit configured to input rehabilitation data including at least the index data and the training data of a trainee who starts or is performing training to the trained model, and thereby predict the change in index data (DeSapio featuring logic/control features for forecasting on the basis of the user rehabilitation activity and sensor information, e.g. as discussed at column 11 line 52, column 12 line 27, column 12 line 52, and so forth (where these forecasting aspects are equivalent to the recitation “for predicting the change in index data” or the like)); and a presentation unit configured to show the change in index data predicted by the prediction unit (DeSapio’s Augmented Reality Unit, as discussed in column 17 under the section numbered 4.4, the unit explicitly being described as featuring a display to produce a visualization that combines sensor and simulation feedback, the helps to detail current/present features/performance as well as goal-related ones). The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, DeSapio in view of Prabhakaran teach the learning system according to claim 2, as discussed above.  The aforementioned references further teach the additional limitations of a rehabilitation support system (the system/framework of DeSapio’s cited-to FIGs. mentioned above, and/or the “low-cost lightweight system” discussed per its column 17 line 41) capable of accessing a trained model, the trained model being a learning model trained by the learning system (the virtual patient biomechanical model and virtual patient cognitive model under DeSapio’s section 4.2) according to claim 2, the rehabilitation support system comprising: a designation unit configured to designate the trainee (DeSapio’s column 17 lines 7-12 discussing the use of a “patient profile”, as developed and stored by the virtual coach unit, where the effect is to designate a particular “trainee” as recited for tracking and analysis over time); and a prediction unit configured to input rehabilitation data including at least the training data of the trainee designated by the designation unit to a trained model corresponding to the index data of the trainee designated by the designation unit, and thereby predict the change in index data (DeSapio featuring logic/control features for forecasting on the basis of the user rehabilitation activity and sensor information, e.g. as discussed at column 11 line 52, column 12 line 27, column 12 line 52, and so forth (where these forecasting aspects are equivalent to the recitation “for predicting a change in index data” or the like)),; and a presentation unit configured to show the change in index data predicted by the prediction unit (DeSapio’s Augmented Reality Unit, as discussed in column 17 under the section numbered 4.4, the unit explicitly being described as featuring a display to produce a visualization that combines sensor and simulation feedback, the helps to detail current/present features/performance as well as goal-related ones).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 13, the claim includes the same or similar limitations as claim 1, as discussed above, and therefore is rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 11, as discussed above, and therefore is rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 10, as discussed above, and therefore is rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 1, as discussed above, and therefore is rejected under the same rationale.  The claim includes a recitation of a non-transitory computer readable medium, which is further taught per DeSapio’s column 2 lines 51-60, and column 5 line 64 – column 6 line 51, discussing various computer program products and storable media. 

Regarding claim 17, the claim includes the same or similar limitations as claim 11, as discussed above, and therefore is rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 10, as discussed above, and therefore is rejected under the same rationale.


10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeSapio in view of Prabhakaran and further in view of U.S. Patent No. 11263523 (“Duchon”).
Regarding claim 8, DeSapio in view of Prabhakaran teaches the learning system according to claim 1, as discussed above.  The aforementioned references teach models / machine-learning models and the like, e.g. as discussed above in relation to claim 1 and as discussed beginning at DeSapio’s column 11 section 4.2.  That said, DeSapio and Prabhakaran do not teach that the models are a RNN, e.g. as further recited per the additional limitation wherein the learning model is a model including an RNN (Recurrent Neural Network).  Rather, the Examiner relies upon DUCHON to teach what DeSapio and Prabhakaran otherwise lack, see e.g. Duchon’s column 17 line 8 (and associated paragraph) discussing that RNNs may feasibly be used to provide estimation/forecasting results that are akin to the processing discussed above in relation to DeSapio.
DeSapio and Prabhakaran both relate to the collection of time series data and the analysis thereof to develop useful forecasting results.  See, e.g., Prabhakaran as cited to just above, and see DeSapio’s discussion beginning at column 12 line 59.  Duchon is similarly directed, e.g. its column 3 line 20 and onwards.  Accordingly, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement some of the time-series data processing per DeSapio using the types of machine-learning aspects contemplated by Duchon, with a reasonable expectation of success, e.g. to deliver predictions/forecasting results as DeSapio contemplates using a known method as detailed by Duchon.

Regarding claim 9, DeSapio in view of Prabhakaran and further in view of Duchon teaches the learning system according to claim 8, as discussed above.  The aforementioned references further teach the limitation wherein the learning model is a model including an LSTM (Long Short-Term Memory) block (Duchon’s column 12 line 31).  The motivation for combining the references as discussed above in relation to claim 8.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2021/0383921 Isobe
US 10448898 Tekumalla
US 2021/0118557 Pauws
US 2019/0266723 Blanchard
US 2012/0290347 Elazouni
Non-Patent Literature “Scalable and Accurate Deep Learning with Electronic Health Records”
Non-Patent Literature “Imputing the Time-Series Using Python”

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “… During a training period, conventional machine learning is used to associate measured patient signals with level of performance, and stress and fatigue. For example, specific levels of EMG activity and galvanic skin response may indicate heightened levels of stress for a patient. This association would be learned during initial patient training. These are performance and stress and fatigue vectors …”